DETAILED ACTION

1.	This is in reply to an application filed on 12/14/2020. Claims 1-20 are pending examination.

2.  The present application, filed on or after March 16, 2013, is being examined under 
      the first inventor to file provisions of the AIA .  


3. Note no prior art(s) read(s) on the limitations of claims 1, 11 and 12.



4. Note Claims 11-12 are statutory, because the specification of the instant application 
    explicitly states that the “computer-readable storage medium” should not be 
    construed as transitory signals per se (see par. 0068).

5.

Claim Objection
1)

Claims 2 and 13 objected to, because this claim has typographical error. The examiner suggests the following correction: Replacement of “wherein data owners within the at least a subset of the data owners” with “wherein data owners within the at least subset of the data owners”

2)
Claim 18 is objected to, because one or more limitations of these claims lack an antecedent basis in the claim. The examiner suggests the following correction:
Claim 18:
Replacement of “wherein the proof is generated utilizing the random bit string” with “wherein the proof is generated utilizing a random bit string”.


6.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear to which owner of the “a plurality of data owners”, the phrase ”the data owner” referred to. Examiner suggests amending claims 1, 11 and 12 to resolve this issue such as replacing “the data owner” with “a data owner”. Note after amending claims 1, 11 and 12 as suggested above, the examiner suggests amending claims 7 and 18 such as replacing “a data owner” with “the data owner” to avoid 112(b) issue for claims 7 and 18.


























Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/Primary Examiner, Art Unit 2494